Citation Nr: 0930666	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-15 028	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for the service-connected lumbosacral strain. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 
1977 to May 1980. 

2.  On August 6, 2009 the Board was notified by the RO that 
the Veteran died in November 2008.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).  In reaching this determination, the 
Board intimates no opinion as to the merits of this appeal or 
to any derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the VA regional office (RO) from which 
the claim originated (listed on the first page of this 
decision).  


ORDER

The appeal is dismissed.  


		
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


